ASSET PURCHASE AGREEMENT




ASSET PURCHASE AGREEMENT (“Agreement”), dated July 26, 2008, between Z YACHTS,
INC., a Nevada corporation having an address at 638 Main St, Lake Geneva, WI
53147  (the “Company” or the “Seller”) and SPEEDY X CHANGE, INC., a WISCONSIN
 CORPORATION having an address at N570 Snake Rd, Lake Geneva WI  53147 (the
“Buyer”).

BACKGROUND




The Seller is a broker for the sale of new and previously-owned recreational
vessels (the “Business”). The Seller desires to sell to Buyer and Buyer desires
to purchase from Seller, on terms and subject to the conditions hereinafter set
forth, certain assets of Seller comprising of furniture, tradeshow booth and
website, and escrow deposits and other rights of the Seller that relate to the
Business, all as more fully and specifically hereinafter set forth.

AGREEMENT




NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the parties hereto hereby agree as follows:

·

Purchased Assets.   Seller hereby sells, assigns, transfers, conveys and
delivers to Buyer ON AN “AS IS” “WHERE IS” BASIS, and Buyer hereby accepts and
purchases, all of Seller’s right, title and interest in and to the assets more
particularly described on Schedule A attached hereto and incorporated herein by
this reference (the “Purchased Assets”).  No assets of the Company other than
the Purchased Assets shall be conveyed to Buyer in connection with this
Agreement or otherwise.




·

Escrow Deposits.  Seller hereby sells, assigns, transfers, conveys and delivers
to Buyer and Buyer hereby accepts all of Seller’s right, title and interest in
and to the Escrow Deposits described on Schedule B attached hereto and
incorporated herein by this reference (the “Escrow Deposits”).  No other rights
of the Company other than the Escrow Deposits shall be conveyed to Buyer in
connection with this Agreement or otherwise.








--------------------------------------------------------------------------------




·

Assumption of Liabilities.   Other than liabilities owed to Pinnacle Roofing in
the amount of $1,730.60 and Sandi Martini in the amount of $1,850 that Buyer is
specifically assuming (“Assumed Liabilities”), the Purchased Assets are sold
free and clear of any liens, encumbrances or charges and Buyer assumes no other
liabilities of the Company in connection with the acquisition of the Purchased
Assets.




·

Purchase Price.   The total purchase price for this transaction is $6,926.60. On
the Closing Date, Buyer shall pay to Seller $3,346 in cash by delivering to the
Seller a release in form acceptable to the Seller of $3,346 owed to Jason Eck,
the sole shareholder of Buyer, by the Seller (such amount being referred to
herein as the “Company Loan”), and Buyer shall assume the Assumed Liabilities.




·

Closing.   The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by the exchange of documents by the parties by fax
or courier, as appropriate, concurrent with certain events by and among the
Company and Anthony Welch or such other date as the parties may mutually
determine (the “Closing Date”). At the Closing, the parties shall deliver to
each other (i) a bill of sale relating to the Purchased Assets, (ii) a release
in form satisfactory to the Seller evidencing the release of the Company Loan,
and (iii) such other certificates and documents as a party may reasonably
request.




·

Further Assurances.   Seller hereby covenants that it will, whenever and as
often as required so to do by Buyer and at Buyer’s sole cost and expense, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as Buyer may reasonably
require in order to complete, insure and perfect the transfer, conveyance and
assignment to Buyer of all the right, title and interest of Seller in and to the
Purchased Assets hereby sold, conveyed or assigned, or intended so to be.




·

Seller Makes no Representations or Warranties. The Seller’s interest in the
Purchased Assets is being acquired by the Buyer on an AS IS WHERE IS basis and
the Seller makes no representations as to the Purchased Assets or any other
matter.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Asset Sale Agreement as
of the date first above written.




BUYER:

SPEEDY X CHANGE, INC.




By:  /s/ Jason Eck

Name: Jason Eck

Title: CEO







SELLER:

Z YACHTS, INC.




By:  /s/ James G. Weller

Name: James G. Weller

Title: President





--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER ASSETS













Asset Description

 

Asset Value

as of 7/26/08

1

   Furniture

 

 $         1,830.00 

2

   Recording Equipment

 

               271.00 

3

   Dell Computer

 

                     - 

4

   Tradeshow Booth

 

            1,245.00 

5

   Website

 

                     - 

 

     

 

 

 

   Total Purchase Price

 $         3,346.00 

 

 

 

 
















































































--------------------------------------------------------------------------------




SCHEDULE B

ESCROW DEPOSITS










Broker

Boat

Amount

Deposit Date

John Stafford

1981 Sha King

$        2,500.00 

7/21/08

Peter Stecher

1992 Sea Ray

$      41,650.00 

7/22/08

Julie Yoder

1988 Sea Ray

$        3,600.00 

7/23/08









